



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Hall v. Becker,









2011 BCCA 5




Date: 20110107

Docket: CA037762

Between:

Catherine Noreen
Hall

Appellant

(Plaintiff)

And:

James Kenneth
Becker

Respondent

(Defendant)




Before:



The Honourable Chief Justice Finch





The Honourable Madam Justice Huddart





The Honourable Madam Justice Garson




On appeal from: Supreme
Court of British Columbia, November 24, 2009
(
Hall v. Becker
, 2009 BCSC 1607, Nelson Docket 14438)




Counsel for the Appellant:



T. W. Pearkes and A.
  Fernandez





Counsel for the Respondent:



R. G. Stacey





Place and Date of Hearing:



Kelowna, British
  Columbia

November 1, 2010





Place and Date of Judgment:



Vancouver, British
  Columbia

January 7, 2011









Written Reasons by:





The Honourable Madam Justice Huddart





Concurred in by:





The Honourable Chief Justice Finch





The Honourable Madam Justice Garson








Reasons for Judgment of the Honourable
Madam Justice Huddart:

[1]

This appeal concerns the appropriate measure of equitable damages for
unjust enrichment where the benefits conferred constituted a substantial and
direct contribution to the preservation, maintenance and improvement of the
property in which a constructive trust is claimed but the trial judge
considered a monetary award to be adequate.

[2]

The trial judge determined the amount of his award on a
quantum
meruit
basis  the value of the appellants underpayment of wages during
the 18 months of her contribution (three busy seasons of six months each) and
ordered the respondent to pay the appellant $20,000.00: 2009 BCSC 1607.The
judgment has not been paid.

[3]

The appeal is founded on the proposition that the trial judge failed to
consider whether the appellant was entitled to damages measured on a survived
value basis. The fundamental issue is whether she is entitled to an equal share
of the growth in value of the property as a result of the increase in its
market value, an increase to which neither contributed.

[4]

The respondent purchased the property in April 2005 for $235,000.00. When
they ceased co-habiting on 1 July 2008, its undisputed appraised value was
$465,000.00, a value the parties agreed to treat as the value at the trial in
November 2009.

[5]

At trial, the appellant sought this order:

a)         A declaration that the defendant holds a 50%
interest in the property located at 434 North Marine Drive, Kaslo, British
Columbia, in trust for the plaintiff;

b)         An order that the defendant pay to the plaintiff
the sum of $123,000 as compensation for her interest in the said property;

c)         In the alternative to
(b), an order directing that the said property be sold and that the net sale proceeds
be divided equally between the parties, after the plaintiff is reimbursed for
his down payment on the property;

[6]

I would allow the appeal, set aside the order of the trial judge and
make an order declaring the respondent holds a 28% interest in the property in
trust for the appellant. Further, the amount of $9,591 will be subtracted from
the appellants award to account for the respondents payment of the
appellants Visa and Sears bills and purchase of winter tires for her vehicle.
The respondent may purchase the balance of the appellants interest for $74,129
within 90 days of the release of these reasons, or such further period as the
appellant may allow on such terms and conditions as the parties may agree. If
the respondent does not purchase the property, it shall be listed for sale and
sold, the net proceeds to be divided 28% to the appellant and 72% to the
respondent, with $9,591 to be paid from the appellants share to the respondent.
The appellant is entitled to her costs of the appeal and in the Supreme Court.

[7]

In my view the trial judge erred in failing to consider an award
assessed on the basis of value survived at the date of separation on the basic
facts he found, only one of which is disputed. Had he done so, he would have
recognized that a
quantum meruit
award based on her alternative economic
wage was unjust and not in accord with the authorities. He would also have
recognized the unlikelihood of the respondent being able to pay an award which
gave the appellant a proportionate share of the increase in the market value of
the property from his other assets and thus have declared the respondent was
holding the property in trust to the extent of a 28% interest in favour of the
appellant.

Facts

[8]

The parties met in the fall of 2003, holidayed at Kaslo a couple of
times on the respondents boat, began a relationship the next fall and began
living together on 30 April 2005 at Sunny Bluff Cabins and Campsite, a
property purchased by the respondent following discussions and agreement about
their future together during the Christmas period in 2004. As they had agreed,
the respondent sold her mobile home in Alberta and the respondent sold his home
in Elkford, B.C. Her funds were to be working capital for the business they
hoped to buy. When the respondent entered the contract of purchase and sale in
February conditional on the sale of his home, he paid the deposit of $5,000,
from his personal line of credit.

[9]

At the beginning of the common law relationship, the appellant was a
single mother of two girls, an unemployed licensed practical nurse, living at
Rocky Mountain House in Alberta while she received unemployment insurance and
worked to upgrade her skills. She had $17,000 remaining from the proceeds of
sale of the mobile home after payment of debts, of which she invested $8,000 in
the Sunny Bluffs business, buying a pick-up truck ($3,700), computer ($2,400)
and paying for labour and materials to build a deck ($1,900). Her only other
assets were a 1994 Mercury Cougar (which she sold to the respondent for $1,200
in March 2007 after buying a different car in October 2006 for $6,800),
clothing and other personal effects. When she left Sunny Bluffs in July 2008,
she took her personal effects, car and the computer with her. Her only other
asset was her claim to an interest in the Sunny Bluffs property. She has since
found employment and is self-sufficient.

[10]

In April 2005, the respondent had the net proceeds from the sale of his
Elkford home of $53,732, an RRSP and two pension accounts of undetermined
value. His only debt was $4,928 on a personal line of credit. He used the
proceeds from the sale of his home to purchase Sunny Bluffs. He also paid the
adjustments and legal fees totalling $4,332. When the parties separated in July
2008, the respondents RRSP had grown by at least $20,000 to $48,881 and his
pension contributions by at least $10,000 to $96,132. He had savings of $2,975,
the pick-up truck and his interest in the Sunny Bluffs property. The mortgage
on Sunny Bluffs of $176,250 had been reduced to $166,000. By 1 July 2008, his
line of credit had increased to $22,094. The equity in Sunny Bluffs to be
apportioned was $299,000.

[11]

Thus, during the relationship, without considering the value of the
appellants claim to an interest in Sunny Bluffs, the appellants net worth had
declined by about $17,000, and the respondents had increased by about
$305,000, primarily by reason of market forces.

[12]

In accordance with the plan they had made in December 2004, the
appellant maintained the Sunny Bluffs property and operated the seasonal
business on an almost break-even basis. From its revenue, she paid the expenses
related to the property, including the mortgage, taxes, utilities and
insurance, and a salary to herself of $600 to $700 per month, as well as family
expenses from time to time. Mr. Becker continued to work on a four-day on/off
schedule at Elk Valley Coal, where he rented accommodation. The respondent did
maintenance and renovation work, with which the appellant helped. Both
contributed from their incomes to general family expenses. The trial judge was
not persuaded the appellant had used any of the $9,000 remaining from the
proceeds of sale of her mobile home for the benefit of the respondent.

[13]

In August, the parties listed the property for sale for $569,000, but it
did not sell and the listing was cancelled in February 2008. The respondent
quit his job in May 2008 after a dispute with his employer. His 23-year old
daughter came to live with them. As a result, the relationship deteriorated
such that the respondent asked the appellant to leave, which she did, on 2 July
2008. On 27 February 2008, the respondent paid the balance of $8,776
outstanding on the appellants Visa account and $145 outstanding on her Sears
account. During the last month of co-habitation, the parties tried and failed
to sell the property for $560,000, a listing the respondent cancelled in early
July 2008 after the appellant left. The respondent transferred his pension
benefits to a locked-in investment account and took on the management of the Sunny
Bluffs business. At the time of trial in October 2009, he was also working part-time
as a school bus driver in Kaslo.

[14]

The only disputed finding of fact by the trial judge is that the
respondent contributed substantial sums of his own money to the business
account and to pay debts of the business directly, including $10,700 to the
Village of Kaslo for water, sewer and property taxes, $8,200 to the business
account, and several hundred dollars worth of hardware items that were used to
repair and maintain the rental cabins.

[15]

The appellants position is that any monies the respondent paid on
behalf of the business were compensation for family expenses paid by the
business, the personal contribution the accountant advised the respondent he
was required to make to ensure his income tax returns were accurate as he
certified them to be.

[16]

In support of their respective positions, the parties filed a
significant number of financial records, including bank statements and
handwritten notes listing their respective contributions to the business and
the family. The respondent set out on detailed lists the various business
expenses he claims he paid over the course of their relationship which
handwritten lists the trial judge accepted as truthful (at para. 62 of his
reasons). The trial judge also accepted the appellants unchallenged financial
statements of the business, including its monthly revenue and expense
statements and statements of business activities.  In order to determine
whether the respondents contributions to the business were ultimately
compensation for family expenses paid by the business, I reviewed these
financial records in detail.

[17]

My review of the appellants business records reveals that the business
paid family expenses totalling approximately $19,500 in the years 2006 to 2008.
The respondents records evidence contributions to the business totalling about
$29,500: $16,400 from his CIBC account; $4,700 from his BMO account; and $8,400
deposited directly from his Visa account.  Included in this amount are the
payments to the Village of Kaslo for water, sewer and property taxes.  While the
income tax returns may have been inaccurate in the particularization of his
payment of business expenses, any such errors are immaterial.  Although the
trial judge accepted the respondents expense lists were accurate, he appears
not to have taken into account a significant portion of the expenses listed in
those records, when he concluded the contribution to repairs and other business
expenses were only a few hundred dollars.

[18]

In summary, the records establish that the respondent paid business
expenses from his income totalling $29,500 while the appellant paid family
expenses from the business income totalling $19,500.  It follows that,
subsequent to its purchase, the respondent contributed about $10,000 from his
employment income to the maintenance and improvement of Sunny Bluffs by that
net contribution to the business.

[19]

The trial judge described the appellants contribution to the
preservation and maintenance of Sunny Bluffs at paras. 75-6 of his reasons:

[75]      I find that the defendant was enriched by the
efforts of the plaintiff, in that the income she generated from the business
enabled him to make the mortgage payments and to pay most of the other expenses
related to the property, such as land taxes, utilities and insurance. Without
the plaintiff, the defendant would have had to hire another caretaker to
operate the rental business, in order to generate the income necessary to pay
the mortgage and other expenses. If he had decided not to operate the business,
then he would have had to pay the monthly mortgage payments out of his earnings
from employment at the mine. It is true that the plaintiff paid herself a
salary of about $700 per month, and that she received rent-free accommodation
for three years. But it was not suggested that the plaintiff spent only a few
hours per week working at the business, or that she was not a hard worker. The
evidence was to the contrary, and I infer that she worked up to 40 hours per
week on average during the busy season.

[76]      If the defendant wanted
to keep working and to operate the business, then (in the absence of the
arrangement with the plaintiff) he would have had to hire a caretaker and
business manager to operate the business. Although the evidence does not permit
inferences to be drawn with certainty, I estimate that such an employee would
demand a salary much higher than the plaintiff paid herself, even if live-in
accommodation was supplied free of charge.

[20]

In assessing the benefits conferred on the respondent, the trial judge
did not consider her contribution of $8,000 he had earlier noted at paras.
20-21 and 67, nor the availability of the remaining proceeds of the sale of her
mobile home as working capital during the early days of the business.

[21]

These facts lead to only one inference  without the appellants active
participation in the Sunny Bluffs acquisition, the respondent would not have
acquired the property in April 2005 and thus benefited from its significant
increase in market value. Without her contribution, it seems unlikely he would
have increased the value of his RRSPs to the extent he did. The probability
cannot be ignored, however, that his capital would have been alternately
invested, if not in his home in Elkford, then in some other property, and
supported by his employment income, just as Sunny Bluffs was from the business.
Finally, the respondent could not have maintained and increased his equity in
the property without the appellants operation of the business from its
acquisition in April 2005 at the beginning of their common-law relationship
until its end in May 2008 and her departure in July that year.

[22]

After finding (at para. 90) that their relationship had not reached the
stage where they intended to share their financial future, and all their
assets, and, had she claimed any interest in his RRSPs and pension benefits,
he would have found she could have no reasonable expectation to share in their
increased value. He made the contrary finding with regard to Sunny Bluffs at
para. 91:

... But in my view, the plaintiff
could reasonably have expected (and did expect), that if she operated the
business of Sunny Bluffs for a reasonable period of time at a relatively low
salary, she would earn an interest in the business (and thus, in the property.)

[23]

In these circumstances, it cannot be said the appellant is not entitled
to a trust interest or equivalent damages determined on a survived value basis
on the principles laid down in
Peter v. Beblow
, [1993] 1 S.C.R. 980,
Pickelein
v. Gillmore
(1997), 30 B.C.L.R. (3d) 44 (C.A.);
Shannon v. Gidden
,
1999 BCCA 539;
Medly v. Medly
, 1999 BCCA 113;
Wilson v. Fotsch
,
2010 BCCA 226.

[24]

The issue is the value of that benefit she conferred. In my view, the
trial judges award significantly fails to compensate the appellant for her
contribution over the three years of the parties common-law relationship. I
note he did not have the benefit of this Courts discussion of the appropriate
quantification of a remedy in
Wilson, supra,
at paras. 51 to 64.

[25]

As he did at trial, the appellants counsel submits the value of her
contributions is fifty per cent of the equity in the property, after deducting
the down payment the respondent made, to be compensated by a payment of
$123,000. The fairness of such a result is supported by the recommendations for
changes in family property division at the termination of a marital or
marriage-like relationship: see
White Paper

on Family Relations Act
Reform, 2010
at 79-97. Under that proposal, the parties will share equally
any increase in the value of property during the relationship without regard to
contribution. Had the judge valued her interest at that amount, it seems likely
he would have concluded a monetary award could not be paid and declared the
appellant to have an interest in the property.

[26]

However, as counsel agree, that result is not yet mandated. The
appropriate award must be considered under currently applicable legal
principles.

[27]

Because the property increased in value quite apart from anything either
party did and the relationship was short, the best measure of the propertys
value is their proportionate contributions to its acquisition and preservation.
This permits the capital contributed by each to be reflected in the award.

[28]

Based on the trial judges findings, the appellants contribution was
$8,000 in cash plus $20,000 in uncompensated services, or $28,000. He found the
respondents contribution to be $63,000. These contributions would translate
into an apportionment of 30% to the appellant. Additionally, however, he found
the respondent to have contributed about $20,000 by payment of expenses the
business could not pay. This amount should be reduced to $10,000, based on the
reasoning at para. 17 above, resulting in a total contribution of $73,000 by
the respondent, and a 28% apportionment to the appellant.

[29]

As $299,000 is the equity in Sunny Bluffs to be apportioned, the value
of the appellants share is $83,720. From that share, the appellant should be
required to reimburse the respondent the sum of $8,921 he paid on her Visa and
Sears accounts. Defence counsel suggests that payment near the end of their
relationship and $670 paid for winter tires for the appellants vehicle in
December 2007 should be considered as contributions for her benefit in
determining the value of her interest in Sunny Bluffs on the survived value
method. In my view, they are more properly considered as amounts to be deducted
from the cash award or paid by the appellant from the proceeds of sale, the
credit card accounts as what was effectively a loan or advance payment on a
property settlement and the tires as having added value to her car, and I would
so order. There is no justification for including the other amounts claimed
insofar as they were not considered in quantifying the survived value.

[30]

The remaining issue is the question of costs of the trial. The trial
judge awarded the plaintiff only 60% of her costs at trial because, although he
found she was substantially successful in that she established her claim for
unjust enrichment and child support and the respondents disclosure and
production of records fell short of that demanded, her claim to be entitled to
$123,000 was grossly exaggerated. When combined with criticism of the
appellants pleadings in the opening paragraph of his reasons for judgment, his
reasons on costs suggest her failure to amend her pleadings to resile from the
claim for a resulting trust may have been a factor. The resulting trust claim
was not pursued at trial. There is no suggestion the respondent was prejudiced
in any way by the appellants failure to amend after discoveries.

[31]

The award I would substitute for that of the trial judge removes the
trial judges fundamental reason for not making the general order for costs.

Summary

[32]

I would allow the appeal, set aside the order of the trial judge, and
declare the appellant has a 28% interest in the Sunny Bluffs property on the
terms and conditions set out in para. 6 of these reasons. Out of her interest,
she is to pay the respondent the sum of $9,591.00.

[33]

The appellant is entitled to her costs of this appeal and in the Supreme
Court.

The
Honourable Madam Justice Huddart

I AGREE:

The
Honourable Chief Justice Finch

I AGREE:

The Honourable Madam Justice
Garson


